Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 1 of 21




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01870-RM-GPG
  _________________________________________________________
   G.A. RESORT CONDOMINIUM ASSOCIATION,
   INC., a Colorado Nonprofit Corporation,
   Plaintiff,
   v.
   ILG, LLC, a Delaware limited liability company, et al.,

   Defendants.

                  DEFENDANTS’ REPLY BRIEF IN FURTHER SUPPORT OF
                  MOTION TO DISMISS SECOND AMENDED COMPLAINT

                                         INTRODUCTION
          The Association offers no valid reason why Defendants’ Motion to Dismiss should not be

  granted. Among its other failings, the Association cannot plausibly dispute that: (a) the Governing

  Documents expressly permit the conduct under its contract-based and declaratory judgment

  claims; (b) its tort-based claims are barred by the economic loss doctrine or fail to state claims

  upon which relief could be granted; (c) it fails to plead the requisite elements of a COCCA claim;

  (d) it has shown no nexus between the complained-of conduct and the harm it claims was sustained;

  and (e) the Court lacks personal jurisdiction over ILG and MVWC. The SAC should be dismissed.

                                            ARGUMENT
  I.      THE CONTRACT-BASED CLAIMS (COUNTS 4-9) SHOULD BE DISMISSED
          A.      The Claims for Breach of Contract and Declaratory Relief Are Not Viable

          The Association ignores, misreads, or offers plainly erroneous interpretations of the

  provisions in the Governing Documents that unequivocally gave Defendants the authority to

  transfer ownership of interests at HRC into the Portfolio Trust for use in a timeshare plan and also



                                                   1
  ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 2 of 21




  gave HRC and the Portfolio Club authority to enter into an external exchange agreement. 1 For

  example, the Association attempts to support its claim that the Portfolio Club’s use of HRC

  accommodations is improper by quoting lengthy passages from the Club and Condo Rules that it

  asserts show that Club accommodations can be used only for personal, not commercial, purposes.

  See Pl. Br. (ECF #86) at 5-8. However, both documents explicitly state that the within rules

  (including the personal use restriction on Club accommodations) do not apply to the Developer. 2

  Indeed, Section 5.1 of the Club Rules specifically refers to the Developer’s ability to arrange for

  an “external exchange” “[i]n order to increase the range of options available to Club Members,”

  (ECF #54-6 at 112); and Section 5.1(c) authorizes the Developer to deposit any fractional weeks

  that have not been timely reserved with an external exchange company (e.g., with Interval

  International, Inc. (“Interval”)). Id. at 113. The Association also quotes Section 12.3 of the

  Declaration as stating that “[e]ach of the Timeshare Units shall be occupied only as vacation

  accommodations by Owners, their tenants and guests” (Pl. Br. at 6), while omitting the first part

  of that sentence, which states: “Except for Units owned or leased by the Declarant [i.e., Developer

  G.A. Lodging]....” (ECF #56-6 at 46) (emphasis added). In fact, the Declaration expressly

  authorizes G.A. Lodging to “create[], establish[], operate[] or maintain[]” any other “timeshare

  plans, fractional plans, exchange programs or clubs, or travel or vacation clubs comprised of a



  1
    The Association cites Hyatt Vacation Club Rules and Regulations (“Club Rules”) at § 6.1 (SAC
  Exh. F, ECF #54-6 at 115); Condominium Rules and Regulations (“Condo Rules”) §1 (SAC Exh.
  A, ECF #54-1 at 1); Declaration of Condominium for G.A. Resort Condominiums (“Declaration”
  or “Decl.”) at § 12.3 (SAC Exh. F, ECF #54-6 at 46); and Hyatt Vacation Club Resort Agreement
  (“Resort Agreement”) § 3.2 (e) (SAC Exh. F, ECF #54-6 at 79).
  2
    See Club Rules, preamble (“Each Club Member of the Hyatt Vacation Club shall…comply with
  the terms and conditions of these Hyatt Club Rules and Regulations, as amended from time to
  time) (SAC Exh. F, ECF #54-6 at 1) (emphasis added); Condo Rules, preamble (“The following
  rules and regulations, except as otherwise expressly stated, apply to all Owners and their
  families….) (SAC Exh. A, ECF #54-1 at 1) (emphasis added).
                                                2
  ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 3 of 21




  trust [or] membership program . . . with respect to the Property or the Timeshare Interests” and to

  “incorporate a Timeshare Interest into such entity, program, structure, scheme, device or plan . . .

  .” See Decl., §XVIII at 52 (SAC Ex. F, ECF #54-6 at 58). That same provision allowed G.A.

  Lodging to transfer its authority to its affiliate, HPC Developer. Id. (allowing transfer of authority

  to third party “with the prior written authorization from the Declarant, which authorization may be

  given or withheld in the Declarant’s sole and absolute discretion, recorded in the Records, and

  containing a reference to this Declaration and this section”). 3

          The Association’s other arguments are equally specious. It argues that the Portfolio Club

  cannot qualify as an “external exchange program” because “it is built primarily on Hyatt Residence

  Club fractionals.” Pl. Br. at 9. But nothing in the quoted language in the Governing Documents

  on which the Association relies for this argument (the Resort Agreement and the Multisite Public

  Offering Statement) suggests that the Portfolio Club exchange program is not an “external

  exchange” simply because it incorporates Hyatt Residence Club fractional interests. See id.

  Moreover, the Colorado Disclosure Document makes clear that the HRC and the Portfolio Club

  (i.e., the HPC Club) are separate clubs for purposes of exchange:

          In order to increase the range of options available to HPC Club Owners, HVGG
          and the Trust Association have entered into the Club to Club Exchange Agreement


  3
    G.A. Lodging evidenced its contemporaneous approval of the transfer of authority by deeding
  the Timeshare Interests to HPC Developer to be deeded to the HPC Trust (SAC Ex. H (ECF# 54-
  8)), which was later formally signed and filed. See SAC Ex. E (ECF# 54-5). While the Association
  tries to claim that the approval was ineffective because it was filed after the Timeshare Interests
  were transferred to the Portfolio Club, the provision permitting the transfer of authority was solely
  for G.A. Lodging’s benefit, and the law is clear that a party can waive compliance with any
  “provision … included in a contract for that party’s sole benefit.” Avicanna Inc. v. Mewhinney,
  2019 COA 129, ¶ 13 (Colo. App. Aug 22, 2019); accord, 13 Williston on Contracts § 39:24 (4th
  ed. 2013). Moreover, the filed formal approval ratified the prior approval and, consistent with law,
  expressly gave its effective date as that of the prior approval. See Lynch v. Smyth, 25 Colo. 103,
  109 (1898) (“Ratification has a retroactive effect”); see also Espinoza v. Zuckerberg, 124 A.3d 47,
  58 n.55 (Del. Ch. 2015) (“Ratification is the affirmance of a prior act [and] retroactively creates
  the effects of” the prior act) (quoting Restatement (Third) of Agency § 4.01 (2006)).
                                                    3
  ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 4 of 21




          which provides for an “External Exchange Program” with Hyatt Residence Club.
          The exchange agreement allows HPC Club Owners to exchange to resorts that
          participate in the Hyatt Residence Club exchange network.… The HPC Club and
          the Hyatt Residence Club are separate vacation ownership plans. The purchase of
          an interest in the HPC Club should not be based on the availability of inventory in
          the Hyatt Residence Club. Purchasers of Vacation Ownership Interests are not
          members of the Hyatt Residence Club.

  Colorado Disclosure Document § 9 (SAC Exh. C, ECF # 54-3 at 31) (emphasis added). 4 The Club

  is also expressly permitted to “affiliate with … any Hyatt Company-multisite timeshare plans, any

  Hyatt Company-resort, residential, transient use or timeshare properties or any other Hyatt

  Company-properties.” Multisite Public Offering Statement Art. III, § 9 (SAC Exh. A, ECF 54-1).

          In addition, the Association incorrectly, implausibly and with no support whatever:

          •   reads the Governing Documents’ broad grant of authority to establish “separate”
              multisite timeshare programs as being limited to multisite timeshare programs
              “elsewhere.” Pl. Br. at 10-11.
          •   interprets the Developer’s right to transfer the 207 unsold fractional interests to the
              HRC Trust as somehow prohibiting HVGG from entering into the exchange agreement
              with the Portfolio Club. Id. at 11;
          •   ignores the fact that the grant to Declarant of an easement on HRC Club property to
              market “such other timeshare or other multisite timeshare plans developed … by
              Declarants or affiliates from time to time” (Decl. § 4.3(a)) shows that development of
              other timeshare plans at HRC Club properties was always contemplated;
          •   contends that the fact that Article XVIII of the Declaration begins its list of prohibited
              actions for Fractional Interest Owners with the word “No” (Pl. Br. at 12) somehow
              negates that document’s express statement (made in Article XVIII and elsewhere) that
              only the Declarant or its permitted designee can create a timeshare plan or exchange
              program at the Resort property; 5


  4
     The Association’s argument that “the Portfolio Club is not an external exchange program,”
  because it is a “second timeshare program” (Pl. Br. at 8-9) is wrong. While the Portfolio Club is
  a timeshare program, an exchange program between the Portfolio Club and HRC (which is fully
  recognized and permitted by the Governing Documents) also exists and is described in detail in
  the June 15, 2017 Club to Club Exchange Agreement between HVGG and HPC Owners Assn.
  See SAC Ex. B (ECF #54-2 at 313-29).
  5
    The Association also argues that, unlike the HRC Members who are obliged to reserve HRC
  accommodations for weeks or split weeks, Portfolio Club Members may reserve
  accommodations at HRC for a single night. Pl. Br. at 10. It is not clear how this difference
                                                   4
  ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 5 of 21




          •   claims that “the parties did not intend to have a second timeshare program at” the Resort
              (id. at 12-13) even though the very documents it cites expressly provide otherwise; 6

          •   asserts that Defendants are prohibited from contracting with another exchange program
              until the arrangement with Interval terminates; and
          •   disputes Defendants’ right to amend the Governing Documents to permit the affiliation
              with the Portfolio Club even though those documents explicitly permit such
              amendment. See Decl. at § 16.2 (“The Declarant reserves the right … to unilaterally
              amend this declaration as it may deem appropriate, in its sole discretion, to the fullest
              extent permitted by the CCIOA … to expand or enhance the Timeshare Plan or
              Multistate Timeshare Plan….”).

          The Association’s other contract-related claims fare no better.          For example, the

  Association cannot plausibly explain how changes to the exchange program offered to fractional

  interest owners could have violated the Declaration’s “nuisance” provision (Decl. § 12.5), when a

  claim of nuisance “requires proof of a substantial invasion of the use and enjoyment of a plaintiff’s

  property,” which is not alleged here. Satsky v. Paramount Commc’ns, Inc., 1996 U.S. Dist. LEXIS




  bolsters the Association’s argument that Defendants were not authorized to enter into the
  exchange agreement with the Portfolio Club, subject to its own reservation rules.
  6
    See Purchase Agreement ¶ 13 (SAC Exh J, ECF #54-10) at 6 (giving HVGG the “right to provide
  Owners with the opportunity to make reservations for accommodations through external exchange
  arrangements . . . [and the] right to develop special exchange arrangements and offer special
  benefits to Owners, from time to time”); see also Decl. §XVIII (ECF # 54-6 at 52) (permitting
  Declarant to create, establish, operate or maintain any other “timeshare plans, fractional plans,
  exchange programs or clubs, or travel or vacations clubs comprised of a trust [or] membership
  program . . . with respect to the Property or the Timeshare Interests”). The Declaration also gives
  G.A Lodging the sole “right to create other timeshare plans for Units in the Condominium. . . .”
  Id. § 12.16 at 43. G.A. Lodging may also use unsold “Timeshare Interests” for “such other
  timeshare or multisite timeshare plans developed or marketed by [G.A. Lodging] or its
  affiliates….” Decl. § 4.3(a) at 14; see also Articles of Incorporation § 3.2 (SAC Exh. A, ECF #54-
  1) (“The Association shall have all powers reasonably necessary to implement the purpose of the
  Association … including, but not limited to, the following: … (f) To enter into agreements
  providing for the participation of the Condominium and the Timeshare Plan in an exchange system
  or network of resorts allowing for the reciprocal use of resort properties by Owners of Timeshare
  Interests in the Condominium.”).
                                                    5
  ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 6 of 21




  23326, *26 (D. Colo. Mar. 13, 1996). 7 And the Association’s claims of improper “partition”

  merely re-state its SAC claims and are contrary to the relevant contract provisions. See D. Br. at

  12 (concept of “partition” is irrelevant because fractional interests transferred to the Portfolio Trust

  were wholly owned by G.A. Lodging); see also Decl., Art. XVIII (confirming Declarant’s right to

  contribute “Units” or “Timeshare Interests” to a timeshare plan, exchange program or club). The

  Association’s complaint that HVGM did not provide it with “advance” notice similarly lacks

  merit, as no such notice was required. See D. Br. at 13-14 (citing Management Agreement). 8 Nor

  do the Association’s conclusory assertions that Defendants breached the Management

  Agreement’s requirement to maintain brand standards warrant consideration. See Parker v.

  Stryker Corp., 584 F. Supp. 2d 1298,1299 (D. Colo. Oct. 22, 2008) (court need not consider

  “conclusory allegations or legal conclusions masquerading as factual conclusions”). And the

  Association’s vague claim that Defendants breached an obligation to “fully and accurately

  describe” the Club to the Owners under the Resort Agreement (Pl. Br. at 17) assumes that the

  Association or the Owners were entitled to advance notice of changes to the exchange program

  (which they were not, see supra and D. Br. at 9) -- or that any fractional interest purchases occurred

  while the Portfolio Club was being planned, which is not alleged. 9

          Finally, the Association does not plausibly plead contract damages with respect to its



  7
    The Association also claims that Section 12.5 prohibits any “use or practice . . . that is a source
  of annoyance to the Owners or which interferes with the peaceful possession and proper use of the
  Property by the Owners.” Pl. Br. at 14-15. The SAC, however, only alleges economic harm, and
  not “annoyance” or deprivation of the “peaceful possession and proper use of the Property.”
  8
    The Association also fails to explain how advance notice (or even “after-the-fact” notice beyond
  what was provided, see Pl. Br. at 16) would have benefited it or the Owners, given that the
  Governing Documents gave it no ability to prevent the HPC Program.
  9
    The only reasonable interpretation of this allegation is that the Association intends the term
  “purchasers” to mean those who purchased Fractional Interests while the Portfolio Club was being
  planned (hence the concept of “advance notice”). But no such purchasers are identified or even
  alleged to exist; thus, no plausible claim can be made on this basis.
                                                    6
  ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 7 of 21




  failure to disclose claim. Accepting as true that the Owners experienced the loss of property value,

  such harm could not have been caused by a supposed failure to disclose the Portfolio Club or the

  transfer of unsold Developer fractional interests. Rather, it could only have been caused by the

  implementation of the Portfolio Club and exchange program, which were contractually permitted.

          B.      The Implied Covenant Claim Is Not Viable

          The Association’s sole argument in support of its claim for breach of the implied covenant

  of good faith and fair dealing is that other courts, applying non-Colorado law, have permitted such

  claims to proceed past the pleading stage in other timeshare-related cases. Pl. Br. at 18-19. But

  in each of those cases (511 W. 232nd Owners Corp. v. Jennifer Realty Co., 285 A.D.2d 244 (N.Y.

  App. Div. 2001), Gillespie v. St. Regis Residence Club N.Y., Inc., 343 F. Supp. 3d 332 (S.D.N.Y.

  2018), and Reiser v. Marriott Ownership Resorts, Inc., 2016 U.S. Dist. LEXIS 58396 (E.D. Cal.

  Apr. 27, 2016)), plaintiffs alleged that the very existence of the subject condominium or co-

  operative property was threatened due to underselling or removal of interests from the plan. Those

  cases are, thus, nothing like this one and are, thus, entirely inapposite. 10

          Here, the Association does not (and cannot) plead that the Club’s existence and viability




  10
     Jennifer Realty involved a rent-stabilized co-operative building in which less than 40% of the
  co-op’s shares had been sold. The unsold shares had been removed from the market, threatening
  the entire co-op’s sustainability. Id., 285 A.D.2d at 245, 247. Applying New York law, the court
  deemed the promise to form a stable co-op inherent in the purpose of the offering plan and that the
  sponsor had failed to provide evidence refuting that implied promise. Id. at 247. Gillespie
  concerned the sale of fractional interests on certain floors at a hotel where it was alleged that the
  defendants had abandoned the fractional interest model in favor of renting the units out to the
  public for overnight use. In Reiser, the implied covenant claim was asserted by fractional interest
  purchasers at a condominium resort who claimed that the de-annexation of numerous units from
  the fractional interest program, and a deliberate underselling of additional fractional units violated
  the implied promise. Reiser, 2016 U.S. Dist. LEXIS 58396, at *5-*6, *17 (court finding that
  plaintiffs had stated a claim for breach of the implied covenant because they had met the low bar
  set by California law, which only requires an allegation that defendant’s conduct “unfairly
  frustrated the agreed upon purposes of the contract”). Id. at *18.
                                                    7
  ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 8 of 21




  was ever in doubt because, 80% of the fractional interests had been sold to purchasers, and only

  the remaining 20% was transferred to a new owner, the Portfolio Trust, which continues to pay all

  associated maintenance fees on the interests. SAC ¶¶ 38, 64-69. Moreover, because the Governing

  Documents expressly authorized the transfer of these fractional interests to a trust (see Decl., Art.

  XVIII), the Association cannot state an implied covenant claim because an implied covenant

  cannot vary, contradict, or add to a contract’s express provisions. Amoco Oil Co. v. Ervin, 908

  P.2d 493, 498 (Colo. 1995); Wells Fargo Realty Advisors Funding, Inc. v. Uioli, Inc., 872 P.2d

  1359, 1363 (Colo. App. 1994). See also Hoyt v. Marriott Vacations Worldwide Corporation, 2014

  WL 509903 *4 (D. Minn. Feb. 7, 2014) (applying Colorado law) (dismissing implied covenant

  claim where challenged conduct was expressly permitted by contract).

          C.      The Tortious Interference Claim Is Not Viable

          The Association fails to address Defendants’ argument that, inasmuch as a party cannot

  interfere with its own contract (see D. Br. at 16), its tortious interference claim should be dismissed

  as to contracting parties G.A. Lodging, HVGM and HVGG. See Pl. Br. at 19. As to the other

  Defendants, the Association’s tortious interference claim is an impermissible shotgun pleading

  because it fails to identify which, if any, of the Defendants engaged in the allegedly wrongful,

  “interfering” conduct, nor does it identify any of the contracts with which they interfered. The

  Association also fails to address Defendants’ argument that none of the conduct about which it

  complains amounts to the “improper conduct” required for a tortious interference claim.

          D.      The Association’s Claims for Injunctive Relief Are Barred by Laches

          As Defendants explained in their moving brief, the Association’s claim for injunctive relief

  is barred under the laches doctrine because the relevant events (affiliation with the Portfolio Club

  and the transfer of unsold fractional interests at the Resort to the Portfolio Club Trust) took place

  in June 2017 -- almost two years before the Association brought this action. D. Br. at 18. In
                                               8
  ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 9 of 21




  response, the Association contends that its Board of Directors was not “truly independent” until

  the “end of 2018,” and that it acted promptly by filing suit in May 2019 once it was able to

  “understand the [Portfolio] program and its effects.” Pl. Br. at 20. This argument is directly

  contradicted by the SAC’s factual allegations, which establish that, by October 2012, the Board

  was no longer Developer-controlled, and a majority of its members were Fractional Interest

  Owners who were unaffiliated with any Defendant in any capacity. See SAC ¶ 88(c), Ex. A at 54-

  55 (Colorado Disclosure Document at 5-6); id., Ex. F (Decl. § 9.7). Thus, the Association’s own

  allegations show that its Board was independent of Defendants over four years before the events

  giving rise to its claims, and this suit was not filed for another two years after that.

  II.     THE TORT-BASED CLAIMS (COUNTS 1-3, 10) SHOULD BE DISMISSED

          A.      The Economic Loss Doctrine Bars All the Association’s Tort Claims

          The Association cannot plausibly dispute that the sources of the fiduciary duties it alleges

  are the contracts that it claims were breached. 11 Nor can it plausibly dispute that the same conduct

  (a supposed failure to provide advance notice of, and acts undertaken to implement, the Portfolio

  Club) is alleged to constitute both breaches of fiduciary duty and breaches of contract. 12 Thus, the




  11
     See SAC ¶¶ 88(a), 148 (alleging Management Agreement as the source of HVGM’s fiduciary
  duties); 88(b) (Resort Agreement as the source of HVGG’s fiduciary duties); 88(c-d) (Declaration
  and Colorado Discovery Document as the sources of G.A. Lodging’s fiduciary duties).
  12
     Compare SAC ¶¶ 148 (alleging HVGM breached section 7 of Management Agreement by
  “hiding and facilitating the transfer of the Developer fractionals to the Portfolio Trust”), id. ¶ 149
  (alleging HVGM breached Management Agreement’s “clear disclosure duties”), id. ¶¶ 158-59
  (alleging G.A. Lodging and HVGM breached section 4.1(b) of Resort Agreement by failing to
  disclose (1) the proper version of the Declaration; (2) “critical documents”; (3) the impending
  Portfolio Club; or (4) “the transfer of the Developer fractionals into the Portfolio Trust and
  activation for us by the Portfolio Club”), id. ¶¶ 161-63 (alleging HVGG breached its “disclosure
  obligations” by failing to tell Owners or the Association “about the impending Portfolio Club or
  the transfer of the Developer fractionals into the Portfolio Trust and activation for use by the
  Portfolio Club”) with id. ¶¶ 88, 112 (listing identical alleged breaches of fiduciary duty regarding
  the transfer of inventory, implementation of the Portfolio Club and failure to disclose); see also id.
                                                    9
  ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 10 of 21




   Association’s breach of fiduciary duty claim and its derivative claims for constructive fraud,

   conspiracy and aiding and abetting are barred under the economic loss doctrine. See Town of Alma

   v. AZCO Constr., Inc., 10 P.3d 1256, 1262 (Colo. 2000) (application of economic loss doctrine

   rests on identifying “the source of the duty that forms the basis of the action”); see also id. (“‘A

   breach of a duty which arises under the provisions of a contract between the parties must be

   redressed under contract, and a tort action will not lie.’’”) (citation omitted); id. at 1266 (finding

   tort claim “barred by … the economic loss rule” because it was “based solely on the breach of a

   contractual duty resulting in purely economic loss”); Micale v. Bank One N.A. (Chicago), 382

   F. Supp. 2d 1207, 1221 (D. Colo. 2005) (dismissing tort claims under economic loss doctrine

   where complaint “alleges that the duties Defendants allegedly tortiously breached are the same

   duties Plaintiff claims Defendants breached under the contract”).

           The Association seeks to avoid the bar of the economic loss doctrine by arguing that the

   alleged fiduciary duties exist independent of the contracts “via special relationships, control, and

   agency.” Pl. Br. at 22. But none of the few special relationships recognized under Colorado law

   exist here. 13 Certainly, the principal-agent relationship that the Association alleges as a basis for

   a fiduciary duty is not a “special relationship” that would override the economic loss rule. See

   First Am. Title Agency, 259 P. 3d at 540 (where plaintiff alleged a fiduciary duty based on a

   principal-agent relationship, court refused to find “that a fiduciary duty between contracting parties



   ¶ 151 (alleging that HVGM’s breach of fiduciary duties breached Management Agreement), id.
   ¶ 164 (alleging that HVGG’s breach of fiduciary duties breached Resort Agreement).
   13
      Colorado courts recognize that special relationships exist to protect the following interests:
   (1) freedom from physical harm to persons or property; (2) “the sense of security enjoyed under
   an insurance contract”; or (3) “the entitlement to justice within our legal system.” A Good Time
   Rental, Ltd. Liab. Co. v. First Am. Title Agency, Inc., 259 P.3d 534, 540 (Colo. App. 2011). None
   of those interests are at issue here. The SAC does not allege physical harm to the Resort property
   itself as a result of the implementation of the Portfolio Club; rather, it alleges economic harm to
   the value of the Owners’ Fractional Interests.
                                                    10
   ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 11 of 21




   necessarily creates a special relationship which effectively trumps the economic loss rule”); see

   also id. (“special relationship” must be shown to “implicate[] a risk of damages to interests that

   contract law is not well suited to protect”); id. (“Not every fiduciary relationship implicates a risk

   of damages for which contract law cannot provide a remedy.”); id. (“[E]ven if [defendant] had a

   fiduciary relationship with plaintiffs, its contractual duty . . . cannot serve as the basis of any tort

   claim seeking additional compensation for its alleged failure to perform that same contractual

   obligation.”). Accordingly, the economic loss doctrine bars the Association’s breach of fiduciary

   duty claim and derivative claims for constructive fraud, conspiracy and aiding and abetting. See

   Former TCHR, LLC v. First Hand Mgmt. LLC, 317 P.3d 1226, 1232 (Colo. App. 2012) (allowing

   tort-based claims to proceed would allow plaintiff “to avoid the carefully and expressly drawn

   allocations of risks, duties, and remedies for which it bargained”).

           B.      The Claims for Breach of Fiduciary Duty and Conspiracy are not Viable

                   1. The Association fails to state a breach of fiduciary duty claim

           Even if not barred by the economic loss rule, the existence and scope of a fiduciary duty

   presents questions of law for a court to decide. Turkey Creek, LLC v. Rosania, 953 P.2d 1306,

   1312 (Colo. App. 1998). To state a claim for breach of fiduciary duty, “[p]laintiff must show that

   the nature and scope of the duty that arose by reason of the confidential relationship extended to

   the subject matter of the suit.” Equitex, Inc. v. Ungar, 60 P.3d 746, 752 (Colo. App. 2002). The

   Association cannot state a breach of fiduciary duty claim against HVGM, HVGG, or G.A. Lodging

   because none of the alleged breaches fall within the scope of any fiduciary duty that the

   Association alleges was owed by these Defendants under the Governing Documents.

           For example, HVGM’s alleged fiduciary duty arises from its duties under the Management

   Agreement. See, e.g., Pl. Br. at 25 (identifying provisions of Management Agreement relating to


                                                     11
   ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 12 of 21




   cleaning, security, check-in, maintenance, repair, décor within individual units and dues-

   collecting). But none of those duties relate to the implementation of the Portfolio Club, which is

   the subject of the Association’s claims.        HVGG’s alleged fiduciary duty is based on its

   administrative management of the reservation system and points allocations. See id. at 26-27. But

   to implicate the claims at issue, HVGG would have to control property-related access, transfer,

   conveyance, mortgage, or disposition of Owners’ fractional interests, which the Association does

   not allege. Finally, G.A. Lodging’s alleged fiduciary duty is based on having served on, and

   supposedly controlled, the Association’s Board of Directors. But the Association had no authority

   with respect to the Portfolio Club (or the transfer of fractional interests); thus, control of the Board

   could not have impacted the Portfolio Club’s implementation. In any event, by October 2012, the

   Board was under the majority control of individual owners and independent. See Point I(D), supra.

           To the extent the Association argues that G.A. Lodging owed it a fiduciary duty as

   Developer, simply arguing that G.A. Lodging could wear “more than one hat” (Pl. Br. at 29-30)

   does not address the Association’s failure to plausibly allege any confidential or “special”

   relationship between the Association and G.A. Lodging as Developer that could give rise to a

   fiduciary duty. See Grynberg v. Total S.A., 538 F.3d 1336, 1346-47 (10th Cir. 2008) (“To establish

   a claim under Colorado law for breach of fiduciary duty, a plaintiff must prove . . . that the nature

   and scope of the duty extended to the subject matter of the claim….”). The cases the Association

   cites to try to bolster its “two hats” argument are inapposite, as none involve a homeowners’

   association and a developer and the scope of the latter’s fiduciary duty. 14 By contrast, the case



   14
     Kennedy v. Tallant, 1976 WL 840 (S.D. Ga. Oct. 22, 1976), does not address the differing scope
   of the defendant’s fiduciary duties. Gardner v. Major Automotive Companies, Inc., 2015 WL
   1223703 (E.D.N.Y. Mar. 17, 2015), denied the defendant’s summary judgment motion in light of
   factual disputes as to its role in the challenged transaction. Bailey v. Meister Brau, Inc., 55 F.R.D.
   211 (N.D. Ill. 1972), addressed the application of the attorney-client privilege, not breach of
                                                       12
   ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 13 of 21




   Defendants cite in their moving brief (Frances T. v. Village Green Owners Assn., 42 Cal. 3d 490

   (1986)) is directly on point.      There, the California Supreme Court found that, because a

   homeowners’ association member had a “dual relationship” with defendants (who were both

   developers and homeowner association directors), determining whether there had been a breach of

   fiduciary duty required analyzing the scope of defendants’ duties in each of its roles. The Court

   concluded that plaintiff could not state a fiduciary duty claim as she “alleged no facts to show that

   the directors had a fiduciary duty to” make the decision that allegedly led to her injuries. Id. at 513.

                   2. The Association fails to state a constructive fraud claim

           Even if the Association’s constructive fraud claim were not dismissed as derivative, it

   should be independently dismissed because the Association has not plausibly pled reliance -- a

   required element of a constructive fraud claim. Barnett v. Elite Properties of Am., Inc., 252 P.3d 14,

   24 (Colo. App. 2010) (listing “reliance” as a constructive fraud element).            The Association’s

   contention that it can rely upon “a presumption of reliance on the part of Plaintiff and the Owners”

   (SAC ¶ 119) cannot overcome the fatal flaw that the SAC does not allege that any action was

   taken, or not taken, by either the Association or any Owner in reliance on Defendants’ alleged

   wrongful conduct. See CGC Holding Co. v. Broad & Cassel, 773 F.3d 1076, 1093 (10th Cir. 2014)

   (holding that, for reliance to be inferred, any circumstantial evidence offered by plaintiff must

   show that some action was taken in reliance on the complained-of act).

   III.    THE COCCA CLAIMS (COUNTS 11-12) SHOULD NOT BE DISMISSED
           A. The SAC Fails to Plausibly Allege a COCCA “Enterprise”



   fiduciary duty. Johnson v. Witkowski, 573 N.E.2d 513 (Mass. App. 1991, merely cautioned that a
   fiduciary who wears multiple hats must be “nimble.” Seven G Ranching Company v. Stewart Title
   & Trust, 627 P.2d 1088 (Colo. App. 1981), involved a trustee who wore “two hats” concurrently
   in a single transaction. Aronoff v. Lenkin Co., 618 A.2d 669 (D.C. 1992), found that, unlike here,
   a fiduciary duty arose by virtue of a principal-agent relationship.

                                                      13
   ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 14 of 21




           Unable to offer a single valid defense of its COCCA claims, the Association can only repeat

   the SAC’s conclusory allegation that the Association was an “enterprise” “used … as a pawn to

   perpetrate a pattern of criminal activity.” See SAC ¶¶ 190-93. But neither in its brief nor (more

   importantly) in the SAC does the Association ever explain how Defendants supposedly exerted

   any control over it, or how they functioned with it, to form a “continuing unit” designed to conduct

   racketeering activity. See Johnson v. Myelin Prods., 2013 WL 4551888, at *3 (D. Colo. Aug. 28,

   2013). Instead, the SAC only makes unfounded assumptions and offers none of the “facts [that

   would be required] to elevate the COCCA allegations above the level of mere speculation.”

   Henson v. Bank of Am., 935 F. Supp. 2d 11268, 1138 (D. Colo. 2013).

           The Association’s “corporate form” arguments also fail to support the SAC’s naked

   conclusion that “distinct” entities formed an “association-in-fact enterprise.” Pl. Br. at 33. The

   most that is shown is that Defendants acted in their corporate capacities and in furtherance of their

   own affairs – allegations that have repeatedly been found insufficient to support a COCCA claim.

   See e.g., Carlson v. Town of Mt. Vill., 2019 U.S. Dist. LEXIS 48617, at *14-*15 (D. Colo. March

   25, 2019) (finding plaintiff had not plausibly alleged that defendant “conducted the affairs of an

   enterprise rather than his own affairs”); Reich v. Genzyme Corp., 2015 WL 13236347, at *8 (D.

   Colo. Aug. 14, 2015) (holding that a “corporate-controlled entity cannot be both the person who

   conducts the affairs of the enterprise and the enterprise itself”); see also Brannon v. Boatmen’s

   First Nat’l Bank of Okla., 153 F.3d 1144, 1149 (10th Cir. 1998) (finding it insufficient “to allege

   merely that the RICO person is a parent corporation conducting the affairs of alleged enterprises

   that are also its subsidiaries and affiliates;” rather, plaintiff “must, at the very least, allege the

   parent somehow made it easier to commit or conceal the fraud of which the plaintiff complains.”).

           B. The SAC Fails to Plausibly Allege Any Racketeering Activity


                                                    14
   ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 15 of 21




           The Association insists that the SAC provides “highly detailed allegations … of mail or

   wire fraud.” Pl. Br. at 33. In fact, the identified communications represent nothing more than

   routine transmissions of information. See SAC ¶ 200(b)(ii)-(vii). The Association fails to meet

   its burden to plead how these communications furthered any fraudulent scheme to be predicate

   acts under COCCA. Ferraro v. Convercent, Inc., 2017 U.S. Dist. LEXIS 172816, at *17-*18 (D.

   Colo. Oct. 19, 2017) (“although plaintiff provides facts about communications and representations,

   . . . plaintiff does not explain how each of the particular communications or transactions ‘furthered

   the fraudulent scheme’”) (quoting Henson, 935 F. Supp. 2d at 1137-38) (emphasis added); see also

   Snyder, 2016 U.S. Dist. LEXIS 5314, at *25 (finding that “the vast majority of these ‘specifics,’

   to the extent they describe mail or wire communications by the Defendants at all . . . merely

   reference ordinary letters and emails sent”); People v. Chaussee, 880 P.2d 749, 761 (1994)

   (dismissing COCCA claim where acts were unrelated to enterprise activities). 15

           Similarly, the Association cannot show a Computer Crime Statute violation (Pl. Br. at 34),

   as the alleged SAC facts do not show that Defendants “knowingly access[ed] a computer . . . for

   the purpose of devising or executing any scheme or artifice to defraud.” C.R.S. § 18-5.5-102(1)(b).

   At most, the allegations merely show that Defendants used computers to perform routine tasks

   such as drafting documents and sending and receiving emails. For a CCS violation, plaintiff must

   show that a computer was used to perpetrate the alleged fraud. See D. Br. at 32-33. 16

   IV.     THE UNJUST ENRICHMENT CLAIM (COUNT 14) SHOULD BE DISMISSED
           Under Colorado law, “[a] party cannot recover for unjust enrichment by asserting a quasi-


   15
      The Association claims that, under Chaussee, it has met the standards for pleading the continuity
   required by COCCA. Pl. Br. at 33. But Defendants are not arguing lack of continuity; rather, they
   argue that the Association does not, and cannot, adequately plead facts linking the listed
   communications to the conduct of any enterprise. COCCA § 18-17-104(3).
   16
      With respect to the allegations concerning a violation of C.R.S. § 18-5-114 (Pl. Br. at 34), the
   Association has still not identified any false statement in any filed document by any Defendant.
                                                      15
   ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 16 of 21




   contract when an express contract covers the same subject matter because the express contract

   precludes any implied-in-law contract.” Interbank Invs., LLC v. Eagle River Water & Sanit. Dist.,

   77 P.3d 814, 816 (Colo. App. 2003).         Although the Association claims to find no “tight

   relationship” between its breach of contract and unjust enrichment claims (Pl. Br. at 35), a side-

   by-side comparison of the claims confirms that they address the same subject matter.

           The Association also argues that it can plead in the alternative and recover on a quasi-

   contract because it may be unable to recover under its contract claims. Pl. Br. at 35. But the

   Association would only be able to plead in the alternative if Defendants disputed the existence of

   enforceable contracts or claimed that the contracts do not address the issues in dispute. Swan

   Global Invs. LLC v. Young, 2019 U.S. Dist. LEXIS 177967, at *28 (D. Colo. Aug. 20, 2019)

   (permitting plaintiff to plead unjust enrichment claim where defendant disputed existence of

   enforceable contract and applicable contract terms). Defendants make no such claims. Thus, the

   Association may not use “[a]lternative pleading to … limit the principle that an express contract

   precludes an implied contract on the same subject matter.” Interbank, 77 P.3d at 817; see also

   West Ridge Group, LLC v. First Trust Co., 414 Fed.Appx. 112, 120 (10th Cir. 2011) (unjust

   enrichment “is … designed for circumstances in which other remedies are unavailable ... [and] not

   … as a mere alternative legal theory when the subject is covered by an express contract.”). 17

           The Association also asserts that a claim for unjust enrichment is permitted if made

   alongside a breach of fiduciary duty claim. Pl. Br. at 35. However, the cases are clear that where

   plaintiff’s claims are contract-based (or when the tort claims are contract-based), the equitable




   17
     The Association’s reliance on Duffield v. MPC Pipelines Inc., 2017 WL 731184 (D. Colo. Apr.
   28, 2017) (cited in Pl. Br. at 35), is misplaced. In that case, the court permitted the unjust
   enrichment claim because it was premised on pre-contractual conduct and defendant contended
   that the express contract was unenforceable.
                                                 16
   ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 17 of 21




   remedy of unjust enrichment will not be permitted as a quasi-contractual remedy. See, e.g.,

   Greenway Nutrients, Inc. v. Blackburn, 33 F. Supp. 3d 1224, 1260-61 (D. Colo 2014). The cases

   plaintiff cites are not to the contrary. See L-3 Communs. Corp. v. Jaxon Eng’g & Maint., Inc., 125

   F. Supp. 3d 1155 (D. Colo. 2015) (holding that the Interbank rule applies in the contractual context,

   and a plaintiff may not seek unjust enrichment on contractual claims); Harris Grp. v. Robinson,

   209 P.3d 1188, 1205 (Colo. App. 2009) (same); or did not involve the simultaneous assertion of

   quasi-contract and contract claims. See DCB Constr. Co. v. Century City Dev. Co., 965 P.2d 115

   (Colo. 1998) (involving contractor’s claim for restitution from landlord based on tenant’s non-

   payment); Cablevision of Breckenridge, Inc. v. Tannhauser Condo. Assoc., 649 P.2d 1093 (Colo.

   1982) (involving cable service provider’s claim for unpaid service charges from condominium

   owners pirating cable service from contracting owners).

   V.      THE CLAIMS AGAINST ILG AND MVWC SHOULD BE DISMISSED FOR LACK
           OF PERSONAL JURISDICTION

                   A. The Court Lacks Personal Jurisdiction over ILG and MVWC

           The Association’s attempt to establish personal jurisdiction over ILG and MVWC rests

   solely on its allegation that, through the mere implementation and existence of the Portfolio Club,

   those entities “exploited” the Resort, which is located in Colorado. Pl. Br. at 37. The Association,

   however, fails to allege how “defendant’s suit-related conduct … create[d] a substantial connection

   with the forum State” sufficient to warrant jurisdiction. Walden v. Fiore, 571 U.S. 277, 284 (2014);

   accord, International Ass’n of Certified Home Inspectors v. Lesh, 2018 U.S. Dist. LEXIS 202627,

   at *7 (D. Colo. Nov. 29, 2018) (conduct related to forum must give rise to claim). Mere “foresight

   (or knowledge) that effects would be felt in Colorado” is not enough. Old Republic Ins. Co. v.

   Continental Motors, Inc., 877 F.3d 895, 917 (10th Cir. 2017) (establishing specific jurisdiction

   “requires showing more than simply harm suffered by a plaintiff who resides in the forum state”).

                                                    17
   ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 18 of 21




   Establishing specific jurisdiction requires plaintiff not only to show that “defendants undertook

   intentional actions that were expressly aimed at that forum state” (Dudnikov v. Chalk & Vermilion

   Fine Arts, 514 F.3d 1063, 1077 (10th Cir. 2008) (italics in original)), but also that the forum state

   itself is the “focal point of the tort.” Far West Capital, Inc. v. Towne, 46 F.3d 1071, 1080 (10th

   Cir. 1995) (emphasis added). The Association does not, and cannot, plausibly allege that ILG’s

   actions or inaction with regard to the affiliation of the Portfolio Club with HRC was intentionally

   focused on Colorado. The depositing of inventory into the Trust to create the Portfolio Club, or

   not providing advance notice of that decision to HRC Club members, is not activity focused on

   Colorado or Colorado property, and therefore is insufficient to establish jurisdiction. As for

   MVWC, its alleged involvement in this matter stems exclusively from the supposed contacts other

   parties had with Colorado before being acquired by MVWC; thus, MVWC cannot be found to

   have intentionally orchestrated any action in, or directed at, the state. 18

           Moreover, the allegation that MVWC “generally profits” from the Portfolio Club cannot

   support personal jurisdiction because, even if true, that allegation does not connect MVWC to

   Colorado specifically. See World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 299 (1980)

   (mere accrual of financial benefits insufficient to support jurisdiction); OMI Holdings, 149 F.3d at

   1094 (recognizing “[t]he Supreme Court’s mandate that minimum contacts be based on the

   defendant’s affirmative actions which create a substantial connection with the forum state”).




   18
      Any “recent communications” that MVWC may have had with the Association have no
   jurisdictional significance, as those communications did not give rise to the Association’s claims.
   See Pl. Br. at 8; see also Lesh, 2018 U.S. Dist. LEXIS 202627, at *6 (“the plaintiff’s injuries must
   arise out of defendant’s forum-related activities”) (internal quotation marks and citation omitted).
   What contacts MVWC may have with Colorado after the 2018 ILG acquisition cannot create
   personal jurisdiction as to events that occurred years earlier. See Niemi v. Lasshofer, 770 F.3d
   1331, 1350 (10th Cir. 2014) (defendant “could not have taken action exposing it to personal
   jurisdiction because it did not exist until a year after the latest events underlying the suit”).
                                                      18
   ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 19 of 21




           Nor can any forum-directed conduct by the Main Defendants be imputed to ILG or

   MVWC. See GCIU-Emplr. Ret. Fund v. Coleridge Fine Arts, 700 Fed. Appx. 865, 869-70 (10th

   Cir. 2017) (contacts with the forum must be assessed individually; subsidiary’s activities cannot

   subject a nonresident to jurisdiction; and merely acquiring a company that has contacts in the

   forum is not enough); Benton v. Cameco Corp., 375 F.3d 1070, 1081 (10th Cir. 2004) (for

   jurisdiction a “parent company has a separate corporate existence and is treated separately from

   the subsidiary in the absence of circumstances justifying disregard of the corporate entity”).

           Finally, the Association’s failure to meet its burden to show minimum contacts with the

   Colorado forum means that the “reasonableness” portion of the jurisdiction test is not reached. See

   Grynberg v. Ivanhoe Energy, Inc., 490 Fed. Appx. 86, 100 n.8 (10th Cir. 2012) (failure to establish

   minimum contacts eliminates need to “consider whether exercising personal jurisdiction over the

   defendants would be consistent with traditional notions of fair play and substantial justice”).

           B.      Jurisdiction Cannot Be Sustained Under an Alter Ego Theory

           In urging its alter ego theory of jurisdiction, the Association argues that, because it has had

   no discovery on that issue, it need only show “the potential presence of at least some of the [alter

   ego] factors.” Pl. Br. at 39 (quoting Matthys v. Narconon, 104 F. Supp. 3d 1191, 1203 (D. Colo.

   2015)). 19 But the Association pleads none of the required factors, as it does not allege abuse of

   the corporate form, undercapitalization, commingling of funds, or that the use of an affiliate or

   subsidiary resulted in an abuse or any fraud. See Wright v. Cleo Wallace Ctrs., 132 F. Supp. 2d

   913, 928 (D. Colo. 2000) (listing factors). And, unlike the plaintiffs in Mathys who alleged



   19
      The other cases the Association cites for this point are inapposite. Berrios-Bones v. Nexidis,
   LLC, 2007 WL 3231549 (D. Utah Oct. 30, 2007), does not involve corporate relationships but,
   rather, whether the defendant company was the alter ego of an individual shareholder. In
   Chambers v. SD Holdings, LLC, 2017 WL 6026428 (W.D. Pa. Dec. 5, 2017), a Pennsylvania
   district court applied the test that Ohio courts use to pierce the corporate veil.
                                                     19
   ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 20 of 21




   jurisdiction based on a corporate parent’s active management of its subsidiary’s “daily operations,

   including conducting inspections of… [facility] centers and creating, licensing, and approving

   their marketing materials,” (104 F. Supp. 3d at 1203), the Association offers only bald and

   conclusory allegations of dominance and control. SAC ¶ 27. 20          Courts routinely dismiss such

   alter ego claims at the pleading stage where, as here, the allegations are legally insufficient to meet

   the minimum pleading requirements. See, e.g., T-Jat Sys. 2006 v. Expedia, Inc., 2017 U.S. Dist.

   LEXIS 31714, at *7 (D. Del. Mar. 7, 2017) (dismissing alter ego claims where factual allegations

   included “nothing more than a close relationship and coordination among defendants, including

   parent operational control of subsidiaries”); Energy Marine Servs. v. DB Mobility Logistics AG,

   2016 U.S. Dist. LEXIS 7406, at *8 (D. Del. Jan. 22, 2016) (dismissing alter ego claims where

   allegations amounted only to “naked assertion[s] devoid of further factual enhancement”). 21

                                                          Respectfully submitted,
                                                          By: s/ Philip R. Sellinger
                                                              Philip R. Sellinger
                                                              Roger B. Kaplan

                                                          GREENBERG TRAURIG, LLP
                                                          500 Campus Drive, Suite 400
                                                          Florham Park, NJ 07931-0677
                                                          Tel:   973.360.7900

   20
      The Association’s allegations of common address (SAC ¶¶ 17, 20-22), majority capital stock
   ownership (id. ¶ 27), legally required corporate references in SEC filings (id.), and dual corporate
   roles (id.), are fully consistent with normal stockholder-corporation business relationships in the
   parent-subsidiary context. See Colcord v. Armstrong World Indus., 1985 U.S. Dist. LEXIS 19870,
   at *11 (D. Colo. 1985) (holding that allegations that “cannot be considered in any way inconsistent
   with the normal stockholder-corporation business relationship … do not amount to the type of
   domination and control necessary to pierce the corporate veil.”).
   21
      The Association argues that it is entitled to jurisdictional discovery, Pl. Br. at 39. Such
   “discovery should only be permitted when it would resolve factual issues necessary for
   establishing a basis for personal jurisdiction” (Budde v. Ling-Temco-Vought, Inc., 511 F.2d 1033,
   1035 (10th Cir. 1975) and the burden is on plaintiff to “demonstrat[e] a legal entitlement to
   [such] discovery.” Breakthrough Mgmt. Grp., Inc. v. Chukchansi Gold Casino & Resort, 629
   F.3d 1173, 1189 n.11 (10th Cir. 2010). Here there are no factual issues in need of resolution.

                                                     20
   ACTIVE 48996372v1
Case 1:19-cv-01870-RM-GPG Document 97 Filed 02/24/20 USDC Colorado Page 21 of 21




                                            Fax:   973-301.8410
                                            Email: SellingerP@gtlaw.com
                                                   KaplanR@gtlaw.com

                                            -and-

                                            Naomi G. Beer
                                            GREENBERG TRAURIG, LLP
                                            1200 Seventeenth Street, Suite 2400
                                            Denver, Colorado 80202
                                            Tel:    303.572.6500
                                            Fax:   303.572.6540
                                            Email: BeerN@gtlaw.com
                                            Attorneys for Defendants




                                       21
   ACTIVE 48996372v1
